                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JERMAU GASS,                                          CIVIL ACTION
                    Plaintiff,

             v.

ALVIN MATTHEWS, SGT. LORENDA                          NO. 18-2360
HILL, SGT. CHERYL HILL, LT. JAMES
SMITH, JOHN DOE 1, JOHN DOE 2,
JANE DOE 1, JANE DOE 2, TERENCE
CLARK, ADRIAN CHRISTMAS,
COMMISSIONER BLANCHE CARNEY,
AND THE CITY OF PHILADELPHIA,
                Defendants.

                                      ORDER

      AND NOW, this 28th day of November, 2018, upon consideration of Defendants’

Motion to Dismiss and accompanying Memorandum of Law (ECF No. 14) and Plaintiff’s

Response (ECF No. 18), IT IS ORDERED that:

      1) The Motion is GRANTED IN PART insofar as Count IV is DISMISSED WITH
         PREJUDICE as to all Defendants other than the City of Philadelphia; and

      2) The Motion is otherwise DENIED.
                                               BY THE COURT:



                                               /s/ Wendy Beetlestone
                                               _______________________________
                                               WENDY BEETLESTONE, J.
